UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-18105 VASOMEDICAL, INC. (Exact name of registrant as specified in its charter) Delaware 11-2871434 (State or other jurisdiction of (IRS Employer Identification Number) incorporation or organization) 180 Linden Ave., Westbury, New York 11590 (Address of principal executive offices) Registrant’s Telephone Number(516) 997-4600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days .Yes [X] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No[X] Number of Shares Outstanding of Common Stock, $.001 Par Value, at November 15, 2012 – 162,917,996 Page 1 Vasomedical, Inc. and Subsidiaries INDEX PART I – FINANCIAL INFORMATION 3 ITEM 1 - FINANCIAL STATEMENTS (unaudited) 3 CONSOLIDATED CONDENSED BALANCE SHEETS as of September 30, 2012 and December 31, 2011 3 CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS for the Three and Nine months ended September 30, 2012 and September 30, 2011 4 CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS for the Nine months ended September 30, 2012 and September 30, 2011 5 NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 6 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 4 - CONTROLS AND PROCEDURES 25 PART II - OTHER INFORMATION 26 ITEM 6 – EXHIBITS: 26 Page 2 ITEM 1 - FINANCIAL STATEMENTS Vasomedical, Inc. and Subsidiaries CONSOLIDATED CONDENSED BALANCE SHEETS (in thousands, except share data) September 30, 2012 December 31, 2011 (a) ASSETS (unaudited) (audited) CURRENT ASSETS Cash and cash equivalents $ $ Short-term investments Accounts and other receivables, net of an allowance for doubtful accounts and commission adjustments of $2,086 at September 30, 2012 and $2,163 at December 31, 2011 Receivables due from related parties 41 Inventories, net Financing receivables, net 21 19 Deferred commission expense Deferred related party consulting expense - current portion Other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $1,564 at September 30, 2012 and $1,774 at December 31, 2011 GOODWILL FINANCING RECEIVABLES, net - 16 DEFERRED RELATED PARTY CONSULTING EXPENSE - 85 OTHER ASSETS, net $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued commissions Accrued expenses and other liabilities Sales tax payable Income taxes payable ) Deferred revenue - current portion Deferred gain on sale-leaseback of building - current portion - 31 Deferred tax liability, net Notes payable due to related party 3 Total current liabilities LONG-TERM LIABILITIES Deferred revenue Other long-term liabilities Total long-term liabilities COMMITMENTS AND CONTINGENCIES (NOTE N) STOCKHOLDERS' EQUITY Preferred stock, $.01 par value; 1,000,000 shares authorized; nil shares issued and outstanding at September 30, 2012, and December 31, 2011 - - Common stock, $.001 par value; 250,000,000 shares authorized; 162,917,996 and 153,186,295 shares issued and outstanding at September 30, 2012 and December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income 28 - Total stockholders’ equity $ $ (a) Retroactively adjusted to give effect to measurement period adjustment (see Note I) The accompanying notes are an integral part of these consolidated condensed financial statements. Page 3 Vasomedical, Inc. and Subsidiaries CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (in thousands, except per share data) Three months ended September 30, Nine months ended September 30, Revenues Equipment sales $ Equipment rentals and services Commissions Total revenues Cost of revenues Cost of sales, equipment Cost of equipment rentals and services Cost of commissions Total cost of revenues Gross profit Operating expenses Selling, general and administrative Research and development Total operating expenses Operating (loss) income ) 26 ) ) Other income (expenses) Interest and financing costs - (3
